Exhibit 10.1

 

EMPLOYMENT AGREEMENT




This Employment Agreement dated this 13th day of March, 2015, (the “Effective
Date”), by and between Cleartronic, Inc., a Florida corporation with offices in
Boca Raton, Florida (the “Company”), and Larry M. Reid, (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company is engaged in and seeks to expand its business in the
communications industry and related industry segments, and the Executive has
experience in managing and operating businesses and as a senior management
executive that would be very beneficial to the Company’s operations and future
prospects;

 

WHEREAS, the Company believes its progress and its prospects for future
development and growth would be enhanced if the Executive were to continue to
serve as the Company’s Chief Executive Officer;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized this
Agreement with the Executive and has approved its terms and conditions, all of
which the Board has found to be reasonable, proper, and in the best interest of
the Company;

 

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions pursuant to which the Executive will be employed to the Company; and

 

WHEREAS, the Executive is willing to be employed by the Company pursuant to the
terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and undertakings contained herein, the parties to this agreement
hereby agree as follows:




EMPLOYMENT DUTIES AND COMPENSATION

 

(a)

Initial Terms of Employment. The Company and the Executive hereby agree that for
a one (1) year period beginning on the Effective Date, the Company shall employ
the Executive and the Executive shall perform services for the Company both on
and offsite.  The last day of the one (1) year period shall be the “Termination
Date” for purposes of this Agreement.

 

(b)

Renewal of Term. Unless the Company shall have given the Executive written
notice at least 30 days prior to the Termination Date, this Agreement shall
renew and continue in effect for additional one-year periods.

 

(c)

Termination. The Company may, at its election at any time after the Effective
Date, give the Executive notice of Termination, in which event the Executive
shall be paid on notice of Termination, as severance pay, six months of his base
salary as set forth in Paragraph (e) or the amount due through the next
“Termination Date,” whichever is less. The Executive may terminate this
Agreement without severance pay upon 10 days written notice to the Company.  

 

(d)

Duties.  As the Chief Executive Officer of the Company, the Executive shall
carry out the strategic plans and policies of the business plan as established
by the Board of Directors. The executive will advise the company from time to
time on organization, hiring, mergers, and execution of the business plan. The
Board of Directors may, at any time, change the Executive’s title and job
responsibilities, but agrees to not alter the Executive’s compensation without
written agreement signed by both the Board of Directors and the Executive.

 

(e)

Compensation: The Executive will be paid a base salary of $8,000 per month.

 

(f)

 Additional Consideration: The Executive in consideration for the Company
entering into this agreement agrees to cancel 2,000,000,000 shares of common
stock previously issued to him for conversion of Series C Preferred stock. As
additional consideration for the cancellation of the common shares the Company
agrees to issue the Executive 200,000 shares of Series C Preferred stock.

 

(g)   Governing Document:  This Employment Agreement, when signed by both
parties, supersedes and replaces all prior agreements with Executive and shall
be the sole document governing the Executive’s duties and compensation.

 




COMPANY:

EXECUTIVE:




/s/ Marc Moore

/s/ Larry M. Reid

Signature of Director

Signature of Executive




Date: March 13, 2015









